


110 HR 2988 IH: Government Pension Offset Reform

U.S. House of Representatives
2007-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2988
		IN THE HOUSE OF REPRESENTATIVES
		
			July 10, 2007
			Mr. Wynn introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend title II of the Social Security Act to provide
		  that the reductions in Social Security benefits which are required in the case
		  of spouses and surviving spouses who are also receiving certain government
		  pensions shall be equal to the amount by which two-thirds of the total amount
		  of the combined monthly benefit (before reduction) and monthly pension exceeds
		  $1,200, adjusted for inflation.
	
	
		1.Short titleThis Act may be cited as the
			 Government Pension Offset Reform
			 Act.
		2.Limitation on
			 reductions in benefits for spouses and surviving spouses receiving Government
			 pensions
			(a)Insurance
			 benefitsSection 202(k)(5)(A) of the
			 Social Security Act (42 U.S.C.
			 402(k)(5)(A)) is amended—
				(1)by inserting
			 the amount (if any) by which the sum of such benefit (before reduction
			 under this paragraph) and after two-thirds of;
			 and
				(2)by inserting
			 exceeds the amount described in paragraph (6) for such month,
			 before if.
				(b)Amount
			 describedSection 202(k) of the Social Security Act (42 U.S.C.
			 402(k)) is amended by adding at the end the following:
				
					(6)The amount described in this
				paragraph is, for months in each 12-month period beginning in December of 2007,
				and each succeeding calendar year, the greater of—
						(A)$1,200; or
						(B)the amount applicable for months in
				the preceding 12-month period, increased by the cost-of-living adjustment for
				such period determined for an annuity under section 8340 of title 5, United
				States Code (without regard to any other provision of
				law).
						.
			(c)Limitations on
			 reductions in benefitsSection 202(k) of the Social Security Act
			 (42 U.S.C. 402(k)), as amended by subsection (b), is amended by adding at the
			 end the following:
				
					(7)For any month after December 2007, in
				no event shall an individual receive a reduction in a benefit under paragraph
				(5)(A) for the month that is more than the reduction in such benefit that would
				have applied for such month under such paragraph as in effect for benefits
				payable for December
				2007.
					.
			3.Effective
			 dateThe amendments made by
			 section 2 shall apply with respect to monthly insurance benefits payable under
			 title II of the Social Security Act
			 for months after December 2007.
		
